t c memo united_states tax_court aziz a tokh and susan k tokh petitioners v commissioner of internal revenue respondent docket no filed date aziz a and susan k tokh pro_se jennifer l nuding and william ef bogner for respondent memorandum findings_of_fact and opinion cohen judge for and respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure and penalties under sec_6662 of dollar_figure and dollar_figure respectively by amendment to the answer respondent asserts increased penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether pursuant to sec_162 petitioners are entitled to deductions in the amounts claimed for unreimbursed employment expenses whether pursuant to sec_212 petitioners are entitled to deductions in the amounts claimed for investment_expenses whether pursuant to sec_170 petitioners are entitled to deductions in the amounts claimed for charitable_contributions whether pursuant to sec_212 petitioners are entitled to a deduction in the amount claimed for expenses attributable to real_property held_for_the_production_of_income whether pursuant to sec_280a petitioners are entitled to deductions for expenses attributable to an office in the home and whether pursuant to sec_6662 petitioners are liable for penalties due to negligence or disregard of rules or regulations unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time of the filing of the petition petitioners resided in elmhurst illinois aziz a tokh petitioner is an architect at northeast illinois railroad corporation nirc and susan k tokh is a registered nurse at elmhurst memorial hospital petitioners claimed the following miscellaneous deductions for unreimbursed expenses associated with their employment petitioner work equipment tools s sdollar_figure supplies printing safety shoes mud boots susan k tokh uniforms big_number big_number hospital scrubs shoes hosiery big_number big_number laundry services big_number big_number both licenses dues publications books and classes total dollar_figure dollar_figure several of the items claimed as unreimbursed employment expenses were based on estimates made by petitioners specifically petitioners made estimates for employment expenses allegedly incurred by petitioner for work equipment and tools dollar_figure per week for weeks in both years supplies dollar_figure and dollar_figure per week for weeks in and respectively printing dollar_figure per week for weeks in both years safety shoes two pairs at dollar_figure each in and mud boots two pairs at dollar_figure each in petitioners also made estimates for employment expenses allegedly incurred by susan k tokh for uniforms six at dollar_figure each in both years hospital scrubs six sets at dollar_figure each in both years shoes four pairs at dollar_figure each in both years hosiery dollar_figure and dollar_figure per week for weeks in and respectively and laundry services dollar_figure and dollar_figure per week for weeks in and respectively although the remaining claimed deductions for unreimbursed employment expenses were not based on estimates petitioners did not maintain any receipts records or logbooks to prove that these expenses were actually incurred petitioners owned shares of different mutual funds in and different mutual funds in each mutual_fund passed income through to its shareholders on a net_basis ée gross_income minus operating_expenses in annual reports distributed to the shareholders each mutual_fund disclosed the annual operating_expenses incurred by the fund the annual operating_expenses are paid_by the mutual funds and are not expenses of the shareholders petitioners claimed investment_expense deductions for a pro_rata portion of the annual operating_expenses of the mutual funds petitioners also claimed dollar_figure in for individual_retirement_account ira maintenance fees petitioners estimate that they spent dollar_figure per week for weeks on weekend issues of the chicago tribune petitioners also estimate that they sent four letters per year for each different mutual_fund and that they spent dollar_figure per letter for typing and mailing petitioners claimed investment_expense deductions equal to their estimated costs for newspapers and letters in addition petitioners claimed other miscellaneous deductions in of dollar_figure for reader’s digest publications dollar_figure for newsweek publications and dollar_figure for issues of a local newspaper in the notice_of_deficiency respondent allowed total combined deductions for employment investment and other miscellaneous expenses equal to dollar_figure in and dollar_figure in petitioner is a moslem petitioners claimed charitable deductions for cash contributions to an islamic culture center icc and several mosgues equal to dollar_figure in and dollar_figure in petitioners calculated the deduction as an estimate of dollar_figure per week for weeks petitioners also claimed deductions for charitable transportation costs of dollar_figure in both years and cash contributions to other charities equal to dollar_figure in the charitable transportation costs were based on trips between petitioners’ home and the icc and mosques in addition petitioners claimed that they donated over items of used clothing and household devices to the cancer federation and military order of the purple heart petitioners created receipts for these contributions that total dollar_figure for and dollar_figure for the receipts were on forms provided by the charities but the lists of items and values were attached by petitioners petitioners claimed deductions for contributions of used clothing and household_items equal to dollar_figure in and dollar_figure in in the notice_of_deficiency petitioners were allowed a deduction for cash contributions equal to dollar_figure and noncash contributions equal to dollar_figure in in petitioners were allowed a combined deduction for cash and noncash contributions of dollar_figure as beneficiaries of a land trust petitioners owned a condominium that they rented to tenants during petitioners were allowed a deduction for expenses relating to the condominium totaling dollar_figure for repairs advertising legal fees taxes utilities trust fees and association fees petitioners claimed additional deductions associated with the rental of the condominium totaling dollar_figure which include estimates for auto and travel expense cleaning insurance management fees additional repairs supplies and collection fees the amounts claimed for payments to petitioners’ son totaling dollar_figure were claimed twice as management fees and as cleaning expenses as part of his employment at nirc petitioner is provided with an office containing a desk computer and telephone petitioner also maintains an office in the family home where he keeps a drafting table drafting equipment and reference books besides working at the office at nirc and the office in the home petitioner also spends time at various job sites sixty percent of his working hours is spent in the nirc office and percent of his hours is spent working at home or in the field petitioner has 24-hour access to the office at nirc nirc does not require petitioner to maintain an office in the home petitioners did not keep receipts or records for any of their expenses associated with the office in the home and petitioners used an inflated basis in calculating depreciation expenses petitioners claimed deductions for expenses relating to maintaining the office in the home in and on their and federal_income_tax returns petitioners claimed deductions for estimated employment expenses investment_expenses charitable_contributions and office in the home expenses that are similar to those claimed during the years in issue petitioners prepared all of the tax returns themselves without the assistance of a paid tax_return_preparer respondent examined petitioners’ income_tax return and issued a notice_of_deficiency petitioners filed a timely petition with the court and on date a stipulated decision was entered opinion respondent argues that petitioners are not entitled to the deductions claimed on their returns because petitioners did not provide any substantiation for the amounts reported petitioners assert that they are entitled to the claimed deductions however for the most part they offered no books_or_records to prove that they expended the amounts in question only petitioner aziz a tokh appeared at trial for the most part his uncorroborated testimony was inherently unlikely and not credible unreimbursed employment expenses petitioners claim that they are entitled to miscellaneous deductions of dollar_figure in and dollar_figure in for unreimbursed employment expenses for work equipment and tools supplies printing clothing footwear laundry services licenses dues publications books and classes a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from an employer see 274_f2d_25 7th cir affg tcmemo_1959_31 79_tc_1 the cost of acquisitions and maintenance of clothing and footwear is deductible as a trade_or_business expense if the item is specifically required as a condition_of_employment is not adaptable to general usage and is exclusively worn for employment purposes see 30_tc_757 if taxpayers establish that deductible expenses were incurred but do not establish the amount allowable the court may estimate the amount allowable bearing heavily upon the taxpayers see 39_f2d_540 2d cir other than the testimony of petitioner there is no evidence that the alleged expenses were incurred by petitioners we are not required to accept a taxpayer’s uncorroborated testimony and we decline to do so here see 87_tc_74 furthermore petitioners have failed to show that they were not entitled to reimbursement from their employers for the claimed deductions therefore the record does not sustain a deduction for unreimbursed employment expenses in excess of what respondent has already allowed investment_expenses petitioners claim that they are entitled to investment_expense deductions for their pro_rata share of the annual operating_expenses incurred by the mutual funds in which they owned shares petitioners also claim investment_expense deductions for their alleged ira maintenance newspaper magazine and letter-writing costs sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred for management_conservation_or_maintenance_of_property_held_for_the_production_of_income the annual operating_expenses for the mutual funds are expenses of the individual funds and are not expenses of petitioners publicly offered mutual funds pass through income to shareholders on a net_basis e gross_income minus operating_expenses therefore petitioners have already received the benefit of a reduction in income for these costs and are not allowed to deduct the operating_expenses as investment_expenses -- - with regard to the alleged newspaper magazine letter-writing and ira maintenance_costs there is no credible_evidence that these costs were incurred furthermore although newspapers and magazines could have been useful in connection with petitioners’ employment or investment activities petitioners have not shown that these publications were principally used for employment or investment activities rather than for personal activities see 31_tc_1249 they are not entitled to deductions claimed for these items charitable_contributions petitioners argue that they are entitled to charitable deductions for alleged cash contributions made to several religious organizations and for used clothing contributions to other local charities in addition petitioners claim that they are entitled to deduct their transportation_expenses for trips between their home and the religious organizations sec_170 allows a deduction for charitable_contributions made for religious purposes for monetary contributions taxpayers must maintain canceled checks receipts from the donee organizations showing the date and amount of the contributions or other reliable written records showing the name of the donee date and amount of the contribution see sec_1_170a-13 income_tax regs petitioner testified that a fundamental principle of the moslem faith is to make charitable_contributions each year equal to percent of an individual’s possessions petitioners argue that the amounts claimed are roughly equal to percent of their possessions petitioners have failed to meet the substantiation requirements of sec_1_170a-13 income_tax regs because they did not produce any records that would identify the recipient or prove that the contributions were actually made therefore petitioners are not entitled to deductions for monetary contributions in excess of the amounts already allowed by respondent neither are petitioners entitled to deduct their travel_expenses of commuting between their home and the icc or mosques travel_expenses related to attending religious functions are personal in nature and are not deductible as charitable_contributions see churukian v commissioner tcmemo_1980_205 where a charitable_contribution is made in property other than money a deduction is allowed for the fair_market_value of the property at the time of contribution see sec_1 170a- l c income_tax regs petitioners attached receipts to their federal_income_tax returns that included descriptions and estimated fair market values for over items donated to the cancer federation and the military order of the purple heart the receipts were contemporaneously created by petitioners on forms provided by the charities without specification of the items donated at the time that the donations were made respondent argues that these receipts are inadequate because they do not show the original cost age or condition of the donated items petitioner was unable to cure any defects in the documentation by his testimony petitioners’ claimed deductions of dollar_figure in and dollar_figure in for the donated items however the lists of items for total only dollar_figure we conclude that the self-generated receipts are unreliable petitioners are not entitled to deductions for noncash charitable_contributions in excess of the amounts already allowed by respondent rental property expenses petitioners claimed deductions in excess of the amount allowed by respondent for expenses attributable to the condominium that they held for rental purposes in respondent conceded that petitioners are entitled to deductions equal to dollar_figure for rental property expenses for the remainder of the alleged expenses petitioners either failed to produce receipts and records to substantiate their claims or petitioners produced receipts that appear to relate to petitioners’ private residence rather than to the condominium sec_212 provides a deduction for all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance_of_property_held_for_the_production_of_income including real_property rental see also sec_1 h income_tax regs however because the record is void of adequate receipts or records that would substantiate petitioners’ claimed expenses petitioners are not entitled to deductions in excess of the amount already conceded by respondent office in the home expenses petitioners claim that they are entitled to a deduction for maintaining an office in their home sec_280a prohibits deductions with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence nonetheless taxpayers may deduct expenses attributable to the business use of their home if they qualify under one of the exceptions to this prohibition sec_280a provides sec_280a disallowance of certain expenses in connection with business use of home rental of vacation homes etc certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer in deciding whether a residence is the principal_place_of_business it must be compared to all of the other places where business is transacted see 506_us_168 superseded in part by statute on another issue for tax years beginning after a deduction is allowed only when the residence is the most important or significant place for the business the two primary considerations are the relative importance of the activities performed at each business location and the time spent at each place see id pincite the relative importance of business activities engaged in at the office in the home may be substantially outweighed by business activities engaged in at another location see 113_tc_106 for an architect drafting is an important function of the taxpayer’s trade_or_business petitioner uses the office in his residence to perform most of the drafting required by his employment however petitioner testified that he spends percent of his working hours in the office at nirc and the remainder of his time is split between working in the field or in the office in the home the record does not show what functions were performed by petitioner at the other locations because a -- - comparison of the functions performed at the other locations yields no definitive answer and because petitioner spends a small amount of time in the office in the home relative to the remainder of his working hours the office in the home is not the principal_place_of_business therefore petitioners fail to meet the requirements of sec_280a a furthermore because nirc does not require petitioner to maintain an office in the home and because the nirc office building is available for petitioner to use hours a day petitioner does not maintain the office in the home for the convenience of his employer thus petitioners are not entitled to deductions for the alleged expenses of maintaining the office in the home penalties sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable or ordinarily prudent person would do under similar circumstances see 85_tc_934 negligence also includes any failure by the taxpayer to keep adeguate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the deductions for unsubstantiated estimated expenses duplicate deductions of amounts paid to their son and deductions -- - not authorized by law such as transportation for charitable purposes show a pattern of negligence and disregard of the applicable rules or regulations petitioners were put on notice during the audit of their income_tax return that they were not entitled to deductions for estimated expenses or for expenses that were not substantiated by receipts and records petitioners are well-educated individuals who knew or should have known that proper record keeping is essential to their entitlement to deductions petitioner testified at trial that he was aware of the record keeping obligations that he was too busy to comply with them and that he would not change his methodology with respect to the claimed investment deductions for expenses of the mutual funds petitioners ignored information in their annual reports that showed that income was reported on a net_basis and that they were not entitled to a deduction for the operating_expenses petitioners claimed the deductions mentioned above without consulting an accountant or attorney their actions are not the actions of reasonable and ordinarily prudent persons thus petitioners are liable for penalties under sec_6662 a for both years in issue we have considered all remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
